Title: To Thomas Jefferson from Ellen Wayles Randolph, [before 10 November 1801]
From: Randolph, Ellen Wayles
To: Jefferson, Thomas


[before 10 Nov. 1801]
How do you do my dear Grand papa I thank you for the picture You sent me. All my Sisters have got the Hooping cough, Virginia has got a very bad cold. I hope you will bring me some books my dear grand papa I thank you. when I was writing the children made such a noise I could not write well.  your affectionate Grand daughter
Ellenanora W. Randolph
Make haste & come home to see us. & all our books [are in?] the press
